Exhibit 10.06

FIFTH AMENDMENT

 

FIFTH AMENDMENT (this “Amendment”), dated as of June 25, 2002, among NEXTMEDIA
GROUP, INC., a Delaware corporation (“Holdings”), NEXTMEDIA OPERATING, INC., a
Delaware corporation (the “Borrower”), the lenders from time to time party to
the Credit Agreement referred to below (the “Lenders”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS (f/k/a Bankers Trust Company), as administrative agent (the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, Holdings, the Borrower, the Administrative Agent and the Lenders are
parties to a Credit Agreement, dated as of July 31, 2000 (as amended, modified
or supplemented through, but not including, the date hereof, the “Credit
Agreement”); and

 

WHEREAS, the parties to the Credit Agreement wish to amend the Credit Agreement
as herein provided.

 

NOW, THEREFORE, it is agreed:

 

1.     The final paragraph in Section 9.09(b) of the Credit Agreement is hereby
amended by deleting the text “July 1, 2002” each place such text appears therein
and inserting the text “January 1, 2003” in lieu thereof in each such place.

 

2.     Each of Holdings and the Borrower hereby represents and warrants that,
both before and after giving effect to this Amendment, (x) no Default or Event
of Default exists on the Fifth Amendment Effective Date (as defined below) and
(y) all of the representations and warranties contained in the Credit Agreement
and in the other Credit Documents shall be true and correct in all material
respects on the Fifth Amendment Effective Date with the same effect as though
such representations and warranties had been made on and as of such date (it
being understood that any representation or warranty made as of a specific date
shall be true and correct in all material respects as of such specific date).

 

3.     This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

 

4.     This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.

 

1



--------------------------------------------------------------------------------

 

5.     THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

6.     This Amendment shall become effective as of the date first set forth
above (the “Fifth Amendment Effective Date”) when each of Holdings, the Borrower
and the Required Lenders shall have signed a counterpart hereof (whether the
same or different counterparts) and, in each case, shall have delivered
(including by way of telecopier) the same to the Administrative Agent at the
Notice Office.

 

* * *

 

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

NEXTMEDIA GROUP, INC.

 

By                                                          

 

      Name:

      Title:

 

NEXTMEDIA OPERATING, INC.

 

By                                                          

 

      Name:

      Title:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

By                                                          

 

      Name:

      Title:

 

LEHMAN COMMERCIAL PAPER INC.

 

By                                                          

 

      Name:

      Title:

 

CREDIT SUISSE FIRST BOSTON

 

By                                                          

 

      Name:

      Title:

 

3



--------------------------------------------------------------------------------

 

CREDIT SUISSE FIRST BOSTON

 

By                                                          

 

      Name:

      Title:

 

CITICORP USA, INC

 

By                                                          

 

      Name:

      Title:

 

UNION BANK OF CALIFORNIA, N.A.

 

By                                                          

 

      Name:

      Title:

 